DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/11/20 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Claim Status and Formal matters
This action is in response to papers filed 9/11/2020.
Claims 1-11, 13 are pending.
Priority
The instant application was filed 08/10/2016 is a division of 12435260, filed 05/04/2009 , claims priority from provisional application 61118744, filed 12/01/2008 
and provisional application 61049992, filed 05/02/2008.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-7, 10-1, 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Diatchenko et al (WO2007/070252 published 6/21/2007, filed 11/29/2006, claiming priority to 11/30/2005), Shi (Clinical Chemistry )2001) volume 47, pages 2164-2172) and Reginster (Lancet (2001) volume 357 pages 251-256).
The independent claim is drawn to conventional methods of detecting SNPs in a subject and treating the subject by conventional means as the specification fails to 
The specification teaches, “the present invention proves for novel methods and kits for determining whether a subject having OA is predisposed to increase risk of severe disease progression.”(page 7, last full paragraph).
 The claims provide comprising language and allows for additional steps.  Thus the claims encompass detecting any alleles of the SNPs in subjects with OA and allow for treating all subjects with OA to slow or alleviate progression regardless of genotype and determine if genotypes are associated with response to treatment.
Diatchenko teaches, “In some embodiments of the methods disclosed herein, the somatosensory disorder is selected from the group consisting of chronic pain conditions, fibromyalgia syndrome, tension headache, migraine headache, phantom limb sensations, irritable bowel syndrome, chronic lower back pain, chronic fatigue, multiple chemical sensitivities, temporomandibular joint disorder, post-traumatic stress disorder, chronic idiopathic pelvic pain, Gulf War Syndrome, vulvar vestibulitis, osteoarthritis, rheumatoid arthritis, angina pectoris, postoperative pain, and neuropathic pain” (page 4).  Diatchenko teaches, “The presently disclosed subject matter also provides methods for using: the knowledge of the genotype (which can include the presence of specific polymorphisms) alone or in combination with psychosocial and/or neurological assessments of a particular subject suffering from a somatosensory or related disorder to subclassify the disorder, thereby allowing for development of optimal treatments for treating the disorder based on the determination that subjects exhibiting a particular genotype (which can include the presence of 
Diatchenko teaches rs9005, rs419598, and rs315952 in table 2.  Diatchenko teaches detection of haplotype of at least 1 SNP of table 2.  
Diatchenko does not specifically teach detection of the SNPs by amplification. 
However, Shi teaches PCR amplification with use of a Taqman probe for detection of SNPs was known and eliminates the need of electrophoresis.
The Taqman probe of Shi is a fluorescently labeled quantitative PCR method.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect and determine a genotype for rs9005, rs419598, and rs315952 in a population of subjects with osteoarthritis as taught by Diatchenko using method of Shi.  The artisan would be motivated as Diatchenko suggests the use of any genotype for rs9005, rs419598, and rs315952 to identify genotypes in populations associated osteoarthritis treatment response.  Further, the method of Shi was a known method of detecting SNPs by amplification.  The artisan would have a reasonable expectation of success as the SNPs and methods of detecting them were known.
Shi and Diatchenko do not specifically treating OA.
However,  Reginster teaches, “Osteoarthritis is a major cause of disability and is among the most frequent forms of musculoskeletal disorders.1 The goal of pharmacological treatment is usually to control symptoms of the disease, pain, and limitation of function, which is traditionally accomplished by the use of analgesic agents or non-steroidal anti-inflammatory drugs (NSAIDs).2 Drugs for the treatment of nd column). Reginster teaches, “We have reported here that long-term administration of glucosamine sulphate over 3 years can prevent joint structure changes in patients with osteoarthritis of the knee with a significant improvement in symptoms.”(page 255 first column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat a population of subjects with osteoarthritis and having an IL1RN genotype including the recited genotypes with .
Response to Arguments
The response traverses the rejection asserting Diatchenko teaches numerous SNPs and the artisan would not be motivated to detect the specific SNP recited in the claim.  This argument has been thoroughly reviewed but is not considered persuasive as the claims set forth comprising language and thus allow for additional elements including SNPs.
The response continues by arguing Diatchenko teaches examiner of SNPs associated with somatosensory disorders, not osteoarthritis.  This argument has been thoroughly reviewed but is not considered persuasive as Diatchenko teaches, “In some embodiments of the methods disclosed herein, the somatosensory disorder is selected from the group consisting of chronic pain conditions, fibromyalgia syndrome, tension headache, migraine headache, phantom limb sensations, irritable bowel syndrome, chronic lower back pain, chronic fatigue, multiple chemical sensitivities, temporomandibular joint disorder, post-traumatic stress disorder, chronic idiopathic pelvic pain, Gulf War Syndrome, vulvar vestibulitis, osteoarthritis, rheumatoid arthritis, angina pectoris, postoperative pain, and neuropathic pain” (page 4).

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts"). In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to "a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

The response continues by arguing that just because one of skill in the art could detect the SNPs disclosed by Diatchenko does not demonstrate the artisan would be motivated to do so.  This argument has been thoroughly reviewed but is not considered persuasive as Diatchenko teaches all the recited SNPs as SNPs in IL1RN and implicates them in osteoarthritis.  

Further it is noted the claims do not actually require the subject has osteoarthritis.
Claims 1 , 8-11, 13 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diatchenko et al (WO2007/070252 published 6/21/2007, filed 11/29/2006, claiming priority to 11/30/2005), Reginster (Lancet (2001) volume 357 pages 251-256) and  Duff (US patent 6,268,142).
The independent claim is drawn to conventional methods of detecting SNPs in a subject and treating the subject by conventional means as the specification fails to provide any evidence of a correlation with any of the treatments with any specific genotype. 
The specification teaches, “the present invention proves for novel methods and kits for determining whether a subject having OA is predisposed to increase risk of severe disease progression.”(page 7, last full paragraph).
 The claims provide comprising language and allows for additional steps.  Thus the claims encompass detecting any alleles of the SNPs in subjects with OA and allow for treating all subjects with OA to slow or alleviate progression regardless of genotype and determine if genotypes are associated with response to treatment.
Diatchenko teaches, “In some embodiments of the methods disclosed herein, the somatosensory disorder is selected from the group consisting of chronic pain conditions, fibromyalgia syndrome, tension headache, migraine headache, phantom 
Diatchenko teaches rs9005, rs419598, and rs315952 in table 2.  Diatchenko teaches detection of haplotype of at least 1 SNP of table 2 (claim 2).  
Diatchenko does not specifically teach detection of the SNPs by amplification with labeled primers. 
However, Duff teaches the use of labeled primers to detect SNPs in IL genes (Table 2) (columns 35-36).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect and determine a genotype for rs9005, rs419598, and rs315952 in a population of subjects with osteoarthritis as taught by Diatchenko using labeled primer amplification method of Duff.  The artisan would be 
Duff and Diatchenko do not specifically treating.
However,  Reginster teaches, “Osteoarthritis is a major cause of disability and is among the most frequent forms of musculoskeletal disorders.1 The goal of pharmacological treatment is usually to control symptoms of the disease, pain, and limitation of function, which is traditionally accomplished by the use of analgesic agents or non-steroidal anti-inflammatory drugs (NSAIDs).2 Drugs for the treatment of osteoarthritis have been classified as symptom-modifying drugs and also as structure-modifying drugs if they are able to alter the joint structure favourably and thus actually interfere with the progression of the disease.3,4 Although no drug can be included in the second category as yet, compounds are being searched for that may exert more specific effects than those of NSAIDs, directly interfering with some of the possible disease processes. Thus, these compounds might also favourably affect joint structure changes during long-term treatment, contrary to what has been observed with some NSAIDs that could even worsen progression.5  Glucosamine sulphate is the sulphate derivative of the natural aminomonosaccharide glucosamine. Glucosamine, a normal constituent of glycosaminoglycans in cartilage matrix and synovial fluid,6 could have various pharmacological actions in articular cartilage and joint tissues. Several short-term to medium-term clinical trials in osteoarthritis have shown the significant symptom nd column). Reginster teaches, “We have reported here that long-term administration of glucosamine sulphate over 3 years can prevent joint structure changes in patients with osteoarthritis of the knee with a significant improvement in symptoms.”(page 255 first column)
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to treat subjects with osteoarthritis and having an IL1RN genotype with glucosamine sulphate.  The artisan would be motivated to slow or inhibit progression of osteoarthritis.  The artisan would have a reasonable expectation of success as the artisan is merely treating subjects following detection of known SNPs by conventional methods and treating with known OA therapeutics.
Response to Arguments
The response traverses the rejection for the reasons arguments provided to the previous rejection, the instant claims are not obvious over the prior art.  This argument is not persuasive for the reasons of record.  
Claims 2-5 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diatchenko et al (WO2007/070252 published 6/21/2007, filed 11/29/2006, claiming priority to 11/30/2005), Shi (Clinical Chemistry )2001) volume 47, pages 2164-2172) and Reginster (Lancet (2001) volume 357 pages 251-256) as applied to claim 1, 6-7,   above, and further in view of  McAlindon et al (Annals of Rheumatic. Disease (1992) volume 51, pages 844-849).
The teachings of Diatchenko, Shi and Reginster are set forth above.  
Diatchenko, Shi and Reginster do not specifically teach the ages of claims 2-5.
However, McAlinndon teaches, “Radiographic knee osteoarthritis was found in 53% of symptomatic and 17% of asymptomatic subjects. Three patterns predominated pateliofemoral, medial, and medial/patellofemoral joint disease in 11, 21, and 7% of the men and in 24, 12, 6% of the women respectively. The occurrence of isolated symptomatic pateliofemoral joint osteoarthritis in this sample aged more than 55 years was estimated as 8% in women and 2% in men. All patterns of symptomatic knee joint osteoarthritis increased with age in women but peaked at 70 years in men.”  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to limit the subjects to those of 55 or older including over 60 as the art teaches human subject start having the issues with osteoarthritis after age 55 and some peak at age 70.  The artisan would have a reasonable expectation of success as the artisan is merely selecting subjects in ages known to have OA.  
Response to Arguments
The response traverses the rejection for the reasons arguments provided to the previous rejection, the instant claims are not obvious over the prior art.  This argument is not persuasive for the reasons of record.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-11, 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6, 8-9, 15, 19 of copending Application No. 15/821456 in view of Shi (Clinical Chemistry )2001) volume 47, pages 2164-2172),  Reginster (Lancet (2001) volume 357 pages 251-256), McAlindon et al (Annals of Rheumatic. Disease (1992) volume 51, pages 844-849). This is a provisional nonstatutory double patenting rejection.
The independent claim is drawn to conventional methods of detecting SNPs in a subject and treating the subject by conventional means as the specification fails to provide any evidence of a correlation with any of the treatments with any specific genotype. 
The specification teaches, “the present invention proves for novel methods and kits for determining whether a subject having OA is predisposed to increase risk of severe disease progression.”(page 7, last full paragraph).
 The claims provide comprising language and allows for additional steps.  Thus the claims encompass detecting any alleles of the SNPs in subjects with OA and allow for treating all subjects with OA to slow or alleviate progression regardless of genotype and determine if genotypes are associated with response to treatment.
Independent claim 1 of ‘456 is drawn to a method for predicting progression of osteoarthritis in a patient, comprising the steps of: a. taking a biological sample from 
However, Shi teaches PCR amplification with use of a Taqman probe for detection of SNPs was known and eliminates the need of electrophoresis.
The Taqman probe of Shi is a fluorescently labeled quantitative PCR method.
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to detect and determine a genotype for rs9005, rs419598, and rs315952 in a population of subjects with osteoarthritis as taught by claim of ‘456 using method of Shi.  The artisan would be motivated as claim of ‘456 suggests the use of any genotype for rs9005, rs419598, and rs315952 to identify genotypes in populations with arthritis.  Further, the method of Shi was a known method of detecting SNPs by amplification.  The artisan would have a reasonable expectation of success as the SNPs and methods of detecting them were known.
The claims and Diatchenko do not specifically treating OA.
However,  Reginster teaches, “Osteoarthritis is a major cause of disability and is among the most frequent forms of musculoskeletal disorders.1 The goal of 

Claims of ‘456, Shi and Reginster do not specifically teach the ages of claims 2-5.
However, McAlinndon teaches, “Radiographic knee osteoarthritis was found in 53% of symptomatic and 17% of asymptomatic subjects. Three patterns predominated pateliofemoral, medial, and medial/patellofemoral joint disease in 11, 21, and 7% of the men and in 24, 12, 6% of the women respectively. The occurrence of isolated symptomatic pateliofemoral joint osteoarthritis in this sample aged more than 55 years was estimated as 8% in women and 2% in men. All patterns of symptomatic knee joint osteoarthritis increased with age in women but peaked at 70 years in men.”  
	MPEP 2144.05 III states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 
Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).

Response to Arguments
The response request the case be allowed and the ODP rejection be withdrawn as the instant case is the earliest filed case.  This argument has been thoroughly reviewed but is not considered persuasive as the instant application has a remaining art rejection.
Summary
 No claims are allowed
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Steven Pohnert/Primary Examiner, Art Unit 1634